United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0810
Issued: September 22, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 10, 2016 appellant, through counsel, filed a timely appeal of a February 2,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a ratable
impairment of a scheduled member.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 16, 2011 appellant, then a 35-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she developed right-sided lower back pain on
December 29, 2010. She attributed her condition to working parcels. OWCP accepted
appellant’s claim on April 13, 2011 for lumbar sprain.
On January 14, 2015 appellant filed a claim for compensation (Form CA-7) and
requested a schedule award. In a report dated November 9, 2014, Dr. John J. Kayvanfar, an
orthopedic surgeon, found that appellant had 14 percent impairment of the whole person due to
intervertebral disc herniation. He further opined that 14 percent whole person impairment was
equal to 35 percent impairment of the right and left lower extremity.
In a letter dated February 2, 2015, OWCP requested that appellant’s physician provide an
opinion as to whether her condition had reached maximum medical improvement (MMI).
Dr. Kayvanfar completed a report on January 11, 2014 and described appellant’s history of
injury and medical treatment history. He reported her low back pain, upper back pain, radiation
to the groin, and pain that traveled to her buttock area and the front of her legs. Dr. Kayvanfar
described numbness and tingling in appellant’s posterior thighs to her knees. He diagnosed
status post lumbosacral strain and sprain, lumbosacral L5-S1 spondylosis, annular tear, and
posterior paracentral focal disc herniation. Dr. Kayvanfar opined that appellant had reached
MMI on November 18, 2013. He concluded that appellant had 11 percent impairment of the
whole person based on the fifth edition of the American Medical Associations, Guides to the
Evaluation of Permanent Impairment (2001). In a note dated April 2, 2014, Dr. Kayvanfar
found that appellant had 14 percent impairment of the whole person due to intervertebral disc
herniation based on the sixth edition of the A.M.A., Guides.3 He reviewed appellant’s MRI scan
and found that she had a class II lumbar spine impairment. In a supplemental report dated
November 9, 2014, Dr. Kayvanfar reiterated his conclusion and noted that the impairment rating
was based on page 570 of the A.M.A., Guides at Table 17-4 class II. He added that Table 16-10
on page 530 reveals that 14 percent whole person impairment is the equivalent of 35 percent
impairment of the right and left lower extremity.
On March 19, 2015 OWCP’s medical adviser reviewed appellant’s claim for a schedule
award and found that she had no ratable impairment of either the right or left lower extremities.
He noted that Dr. Kayvanfar did not provide any findings or citations to the A.M.A., Guides in
support of impairments of the lower extremities and relied on sections of the A.M.A., Guides
pertaining to spinal pathology.
By decision dated April 21, 2015, OWCP denied appellant’s claim for a schedule award
as she failed to submit medical evidence in accordance with the A.M.A., Guides establishing
impairment of a scheduled member.
Counsel requested an oral hearing from OWCP’s Branch of Hearings and Review on
April 27, 2015. He and appellant appeared at the oral hearing in front of an OWCP hearing
representative on November 18, 2015. Counsel argued that OWCP’s medical adviser failed to
adequately review Dr. Kayvanfar’s November 9, 2014 report.
3

A.M.A., Guides, 6th ed. (2009).

2

By decision dated February 2, 2016, the hearing representative denied appellant’s claim
for a schedule award finding that she did not have a ratable impairment of a scheduled member.
OWCP’s hearing representative found that appellant had an accepted low back condition due to
her employment duties, but that the medical evidence failed to establish impairment to her lower
extremities due to the accepted conditions. She found that appellant’s physician did not provide
his findings and conclusions in accordance with the A.M.A., Guides and that OWCP’s medical
adviser reviewed the medical evidence and found that appellant had no impairment of her lower
extremities due to the accepted back injuries.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of use of scheduled members or functions of the body. FECA, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the discretion of OWCP. For consistent
results and to ensure equal justice, the Board has authorized the use of a single set of tables so
that there may be uniform standards applicable to all claimants. OWCP evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.6 No schedule award is payable for a member, function, or organ of the body not
specified in FECA or in the regulations.7 Because neither FECA nor the regulations provide for
the payment of a schedule award for the permanent loss of use of whole person or the back or
spine,8 no claimant is entitled to such an award.9
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

W.D., Docket No. 10-274 (issued September 3, 2010); William Edwin Muir, 27 ECAB 579 (1976).

8

FECA itself specifically excludes the back from the definition of organ. 5 USC § 8101(19).

9

W.D., supra note 7. Timothy J. McGuire, 34 ECAB 189 (1982).

10

W.D., supra note 7. Rozella L. Skinner, 37 ECAB 398 (1986).

3

federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.11 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3.700 of its
procedures which memorializes proposed tables outlined in a July/August 2009, The Guides
Newsletter.12
ANALYSIS
The Board finds that appellant has not submitted the necessary medical evidence to meet
her burden of proof to establish permanent impairment of a scheduled member.
OWCP accepted appellant’s occupational disease claim for sprain of the lumbar spine
and displacement lumbar intervertebral disc without myelopathy. In support of her claim for
permanent impairment of the lower extremities due to her accepted spine conditions, appellant
submitted three reports from Dr. Kayvanfar. Dr. Kayvanfar opined that she had reached MMI on
November 18, 2013. In his January 2014 report, he listed findings of low back pain, upper back
pain, radiation to the groin, and pain that traveled to her buttock area and the front of her legs.
Dr. Kayvanfar described numbness and tingling in appellant’s posterior thighs to her knees. He
diagnosed status post lumbosacral strain and sprain, lumbosacral L5-S1 spondylosis, annual tear,
and posterior paracentral focal disc herniation. Dr. Kayvanfar initially provided an impairment
rating of 11 percent impairment of the whole person based on the fifth edition of the A.M.A.,
Guides. As noted above, FECA does not provide for impairment ratings based on the whole
person and OWCP has adopted the sixth edition of the A.M.A., Guides for evaluation of
schedule awards. Due to these deficiencies, this report fails to establish appellant’s claim for a
schedule award.
In his April 2, 2014 report, Dr. Kayvanfar found based on the sixth edition of the A.M.A.,
Guides that appellant had 14 percent impairment of the whole person due to intervertebral disc
herniation and a class II lumbar spine impairment. On November 9, 2014 he found that appellant
had 14 percent impairment of the whole person due to intervertebral disc herniation.
Dr. Kayvanfar further opined that 14 percent whole person impairment was equal to 35 percent
impairment of the right and left lower extremity.
While the sixth edition of the A.M.A., Guides, lists impairments to the lumbar spine13
these are not the applicable provisions as adopted by OWCP for evaluation of injuries to the
spine resulting in lower extremity impairments. As noted above, in order to establish impairment
to the lower extremities due to a spinal injury, the physician must provide findings and citations
as set forth in the July/August 2009 The Guides Newsletter.14 Dr. Kayvanfar did not rate
11

Federal (FECA) Procedure Manual, supra note 6 at Chapter 2.808.5c(3) (February 2013); Federal (FECA)
Procedure Manual, supra note 6 at Exhibit 4 (January 2010).
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4).
13

A.M.A., Guides, 570, Table 17-4.

14

J.C., Docket No. 15-1780 (issued March 17, 2016).

4

appellant’s impairment based on these standards and his rating is therefore insufficient to
establish that appellant is entitled to a schedule award of the lower extremities due to the
accepted conditions of sprain of the lumbar spine and displacement lumbar intervertebral disc
without myelopathy. OWCP’s medical adviser reviewed Dr. Kayvanfar’s physical findings and
found that appellant had no ratable impairment of either lower extremity.
Appellant failed to submit sufficient medical evidence to establish permanent impairment
to a specific member, organ, or function of the body listed in FECA or its implementing
regulations.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a ratable
impairment of a scheduled member.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

